UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011. or [ ] TRANSITION PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-12616 SUN COMMUNITIES, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 38-2730780 (State of Incorporation) (I.R.S. Employer Identification No.) 27777 Franklin Rd. Suite 200 Southfield, Michigan (Address of Principal Executive Offices) (Zip Code) (248) 208-2500 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. (Check one): Large accelerated filer [ ] Accelerated filer [ X ] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [ X ] Number of shares of Common Stock, $0.01 par value per share, outstanding as of March 31, 2011:20,920,232 SUN COMMUNITIES, INC. INDEX Pages PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): Consolidated Balance Sheets ─ March 31, 2011 and December 31, 2010 3 Consolidated Statements of Operations ─ Periods Ended March 31, 2011 and 2010 4 Consolidated Statements of Comprehensive Income ─ Periods Ended March 31, 2011 and 2010 5 Consolidated Statement of Stockholders’ Deficit ─ Three Months Ended March 31, 2011 5 Consolidated Statements of Cash Flows ─Three MonthsEnded March 31, 2011 and 2010 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of FinancialCondition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4. Controls and Procedures 29 PART II – OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 6. Exhibits 31 Signatures 32 2 SUN COMMUNITIES, INC. CONSOLIDATED BALANCE SHEETS AS OFMARCH 31, 2, 2010 (In thousands, except per share amounts) (Unaudited) March 31, 2011 December 31, 2010 ASSETS Investment property, net $ $ Cash and cash equivalents Inventory of manufactured homes Notes and other receivables Other assets TOTAL ASSETS $ $ LIABILITIES Debt $ $ Lines of credit Other liabilities TOTAL LIABILITIES $ $ Commitments and contingencies STOCKHOLDERS’ DEFICIT Preferred stock, $0.01 par value, 10,000 shares authorized, none issued $ - $ - Common stock, $0.01 par value, 90,000 shares authorized(March 31, 2011 and December 31, 2010, 22,722 and 21,716 shares issued respectively) Additional paid-in capital Accumulated other comprehensive loss ) ) Distributions in excess of accumulated earnings ) ) Treasury stock, at cost(March 31, 2011 and December 31, 2010, 1,802 shares) ) ) Total Sun Communities, Inc. stockholders' deficit ) ) Noncontrolling interests ) ) TOTAL STOCKHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying Notes to Consolidated Financial Statements. 3 SUN COMMUNITIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE PERIODS ENDED MARCH 31, 2 (In thousands, except per share amounts) (Unaudited) Three Months Ended March 31, REVENUES Income from real property $ $ Revenue from home sales Rental home revenue Ancillary revenues, net Interest Other (loss) income, net ) Total revenues COSTS AND EXPENSES Property operating and maintenance Real estate taxes Cost of home sales Rental home operating and maintenance General and administrative - real property General and administrative - home sales and rentals Acquisition related costs - Depreciation and amortization Interest Interest on mandatorily redeemable debt Total expenses Income before income taxes and equity income (loss) from affiliates Provision for state income taxes ) ) Equity income (loss) from affiliates ) Net income Less: amounts attributable to noncontrolling interests Net income attributable to Sun Communities, Inc. common stockholders $ $ Weighted average common shares outstanding: Basic Diluted Earnings per share: Basic $ $ Diluted $ $ Cash dividends per common share: $ $ See accompanying Notes to Consolidated Financial Statements. 4 SUN COMMUNITIES, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE PERIODS ENDED MARCH 31, 2 (In thousands) (Unaudited) Three Months Ended March 31, Net income $ $ Unrealized gain (loss) on interest rate swaps ) Total comprehensive income Less: amounts attributable to noncontrolling interests 80 Comprehensive income attributable to Sun Communities, Inc. common stockholders $ $ SUN COMMUNITIES, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT FOR THE THREE MONTHS ENDED MARCH 31, 2011 (In thousands, except per share amounts) (Unaudited) Common Stock Additional Paid-in Capital Accumulated Other Comprehensive Loss Distributions in Excess of Accumulated Earnings Treasury Stock Total Sun Communities Stockholders' Deficit Noncontrolling Interest Total Stockholders' Deficit Balance as of December 31, 2010 $ $ $ ) $ ) $ ) $ ) $ ) $ ) Issuance of common stock from exercise of options, net - 45 - - - 45 - 45 Issuance and associated costs of common stock, net 10 - Stock-based compensation - amortization and forfeitures - - 13 - - Net income - Unrealized loss on interest rate swaps and cap - 37 Cash distributions declared of $0.63 per share - - - ) - ) ) ) Balance as of March 31, 2011 $ $ $ ) $ ) $ ) $ ) $ ) $ ) See accompanying Notes to Consolidated Financial Statements. 5 SUN COMMUNITIES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (In thousands) (Unaudited) Three Months Ended March 31, OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Gain on disposal of other assets and depreciated homes, net ) ) (Gain) loss on valuation of derivative instruments (4 ) 6 Stock compensation expense Depreciation and amortization Amortization of deferred financing costs Equity loss from affiliates, net - Change in notes receivable from financed sales of inventory homes, net of repayments ) ) Change in inventory, other assets and other receivables, net ) Change in accounts payable and other liabilities ) ) NET CASH PROVIDED BY OPERATING ACTIVITIES INVESTING ACTIVITIES: Investment in properties ) ) Proceeds related to disposition of other assets and depreciated homes, net Reduction of notes receivable and officer's notes, net NET CASH USED FOR INVESTING ACTIVITIES ) ) FINANCING ACTIVITIES: Issuance and associated costs of common stock and OP units, net Net proceeds from stock option exercise 45 - Borrowings on lines of credit Payments on lines of credit ) ) Payments to retire preferred operating partnership units - ) Proceeds from issuance of other debt Payments on other debt ) ) Payments for deferred financing costs ) ) Distributions to stockholders and OP unit holders ) ) NET CASH USED FOR FINANCING ACTIVITIES ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTAL INFORMATION: Cash paid for interest $ $ Cash paid for interest on mandatorily redeemable debt $ $ Cash paid for state income taxes $ 65 $ - Noncash investing and financing activities: Unrealized gain (loss) on interest rate swaps $ $ ) Reduction in secured borrowing balance $ $ Receivable for issuance of stock $ $ See accompanying Notes to Consolidated Financial Statements. 6 SUN COMMUNITIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation These unaudited interim Consolidated Financial Statements of Sun Communities, Inc., a Maryland corporation, and all wholly-owned or majority-ownedand controlled subsidiaries, including Sun Communities Operating Limited Partnership (the “Operating Partnership”), SunChamp LLC (“SunChamp”), and Sun Home Services, Inc. (“SHS”), have been prepared pursuant to the Securities and Exchange Commission (“SEC”) rules and regulations and in accordance with accounting principles generally accepted in the United States of America (“GAAP”).Certain information and footnote disclosures required for annual financial statements have been condensed or excluded pursuant to SEC rules and regulations. Accordingly, the interim financial statements do not include all of the information and footnotes required by GAAP for complete financial statements and should be read in conjunction with the Consolidated Financial Statements and accompanying notes included in our Annual Report on Form 10-K for the year ended December 31, 2010 as filed with the SEC on February 24, 2011, as amended on March 31, 2011 (the “2010 Annual Report”). Reference in this report to Sun Communities, Inc., “we”, “our”, “us” and the “Company” refer to Sun Communities, Inc. and its subsidiaries, unless the context indicates otherwise. The accompanying Consolidated Financial Statements reflect, in the opinion of management, all adjustments necessary for a fair presentation of the interim financial statements. All such adjustments are of a normal and recurring nature. The following Notes to Consolidated Financial Statements present interim disclosures as required by the SEC. These statements have been prepared on a basis that is substantially consistent with the accounting principles applied in our 2010 Annual Report. 2. Investment Property The following table sets forth certain information regarding investment property (in thousands): March 31, 2011 December 31, 2010 Land $ $ Land improvements and buildings Rental homes and improvements Furniture, fixtures, and equipment Land held for future development Investment property Accumulated depreciation ) ) Investment property, net $ $ Land improvements and buildings consist primarily of infrastructure, roads, landscaping, clubhouses, maintenance buildings and amenities. In April 2011, we entered into an agreement to acquire 18 manufactured home communities and 1 recreational vehicle community located in western Michigan consisting of 5,540 sites.We expect to fund this acquisition using cash, assumption of debt and issuance of preferred OP units.The purchase of this property is subject to customary closing conditions, including the consent of existing lenders; accordingly, we can provide no assurance that we will purchase these properties. 7 SUN COMMUNITIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 3. Transfers of Financial Assets We have completed various transactions involving our installment notes and during 2011 we have received a total of $4.8 million of cash proceeds in exchange for relinquishing our right, title and interest in the installment notes. We have no further obligations or rights with respect to the control, management, administration, servicing, or collection of the installment notes. However, we are subject to certain recourse provisions requiring us to purchase the underlying homes collateralizing such notes, in the event of a note default and subsequent repossession of the home.The recourse provisions are considered to be a form of continuing involvement, and we have recorded these transactions as a transfer of financial assets. In the event of note default, and subsequent repossession of a manufactured home, the terms of the agreement require us to repurchase the manufactured home. Default is defined as the failure to repay the installment note according to contractual terms. The repurchase price is calculated as a percentage of the outstanding principal balance of the installment note, plus any outstanding late fees, accrued interest, legal fees, and escrow advances associated with the installment note.The percentage used to determine the repurchase price of the outstanding principal balance on the installment note is based on the number of payments made on the note. In general, the repurchase price is determined as follows: Number of Payments Recourse % Less than or equal to 15 100% Greater than 15 but less than 64 90% 64 or more 65% The transferred assets have been classified as collateralized receivables in Notes and Other Receivables (see Note 4) and the cash proceeds received from these transactions have been classified as a secured borrowing in Debt (see Note 6) within the Consolidated Balance Sheets.The balance of the collateralized receivables was $73.2 million (net of allowance of $0.3 million) and $71.0 million (net of allowance of $0.2 million) as of March 31, 2011 and December 31, 2010, respectively.The outstanding balance on the secured borrowing was $73.5 million and $71.3 million as of March 31, 2011 and December 31, 2010, respectively. The balances of the collateralized receivables and secured borrowings fluctuate.The balances increase as additional installment notes are transferred and exchanged for cash proceeds.The balances are reduced as the related installment notes are collected from the customers, or as the underlying collateral is repurchased.The change in the aggregate gross principal balance of the collateralized receivables is as follows (in thousands): Beginning balance as of December 31, 2010 $ Financed sales of manufactured homes Principal payments and payoffs from our customers ) Repurchases ) Total activity Ending balance as ofMarch 31, 2011 $ The collateralized receivables earn interest income and the secured borrowings accrue interest expense at the same interest rates.The amount of interest income and expense recognized was $1.9 million and $1.5 million for the three months ended March 31, 2011 and 2010, respectively. 8 SUN COMMUNITIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 4. Notes and Other Receivables The following table sets forth certain information regarding notes and other receivables (in thousands): March 31, 2011 December 31, 2010 Installment notes receivable on manufactured homes, net $ $ Collateralized receivables, net (see Note 3) Other receivables, net Total notes and other receivables, net $ $ Installment Notes Receivable on Manufactured Homes The installment notes of $10.2 million (net of allowance of $0.1 million) and $9.4 million (net of allowance of $0.1 million) as of March 31, 2011 and December 31, 2010, respectively, are collateralized by manufactured homes. The notes represent financing provided by us to purchasers of manufactured homes generally located in our communities and require monthly principal and interest payments.The notes have a net weighted average interest rate and maturity of 7.5 percent and 11.6 years as of March 31, 2011, and 7.0 percent and 11.1 years as of December 31, 2010. Collateralized Receivables Certain transactions involving our installment notes were recorded as a transfer of financial assets (see Note 3) and classified as collateralized receivables.The receivables have a balance of $73.2 million (net of allowance of $0.3 million) and $71.0 million (net of allowance of $0.2 million) as of March 31, 2011 and December 31, 2010, respectively.The receivables have a net weighted average interest rate and maturity of 11.3 percent and 13.3 years as of March 31, 2011 and 11.3 percent and 13.4 years as of December 31, 2010. Allowance for Losses for Collateralized and Installment Notes Receivable We are generally able to recover our investment in uncollectible notes receivable by repurchasing the homes that collateralized these notes receivable and then selling or leasing these homes to potential residents in our communities. Although our experience supports a high recovery rate for repossessed homes, we believe there is some degree of uncertainty about recoverability of our investment in these repossessed homes.We have established a loan loss reserve to record our estimated unrecoverable costs associated with these repossessed homes.We estimate our unrecoverable costs to be the repurchase price plus repair and remarketing costs that exceed the estimated selling price of the home being repossessed.A historical average of this excess cost is calculated based on prior repossessions and applied to our estimated annual future repossessions to create the allowance for installment notes and collateralized receivables.The allowance for losses for collateralized and installment notes receivable was approximately $0.4 million and $0.3 million as of March 31, 2011 and December 31, 2010, respectively. Other Receivables Other receivables were comprised of amounts due from residents for rent and water and sewer usage of $1.3 million (net of allowance of $0.3 million), home sale proceeds of $3.3 million, insurance receivables of $0.9 million, and rebates and other receivables of $5.6 million as of March 31, 2011.Other receivables were comprised of amounts due from residents for rent and water and sewer usage of $1.8 million (net of allowance of $0.4 million), home sale proceeds of $2.7 million, insurance receivables of $0.8 million, and rebates and other receivables of $3.1 million as of December 31, 2010. 9 SUN COMMUNITIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 5. Investment in Affiliates Origen Financial, LLC. (“LLC”) At March 31, 2011 and 2010, we had a 25 percent ownership interest in LLC; an entity formed to originate manufactured housing installment contracts.We have suspended equity accounting as the carrying value of our investment is zero. Origen Financial, Inc. (“Origen”) We own 5,000,000 shares of Origen which approximates an ownership interest of 19 percent.We have suspended equity accounting for this investment as the carrying value of our investment is zero.Our investment in Origen had a market value of approximately $9.5 million based on a quoted market closing price of $1.90 per share from the “Pink Sheet Electronic OTC Trading System” as of March 31, 2011. The unaudited revenue and expense amounts below represent actual results through February 2011 and estimated March 2011 results. The following table sets forth certain summarized unaudited financial information for Origen (amounts in thousands): Three Months Ended March 31, Revenues $ $ Expenses ) ) Net loss $ ) $ ) 6. Debt and Lines of Credit The following table sets forth certain information regarding debt (in thousands): Principal Outstanding Weighted Average Years to Maturity Weighted Average Interest Rates March 31, 2011 December 31, 2010 March 31, 2011 December 31, 2010 March 31, 2011 December 31, 2010 Collateralized term loans - CMBS $ $ % % Collateralized term loans - FNMA % % Preferred OP Units % % Secured borrowing (see Note 3) % % Mortgage notes, other % % Total debt $ $ % % Collateralized Term Loans On March 1, 2011, we completed a collateralized mortgage backed security “CMBS” financing with JPMorgan Chase Bank, National Association for $115.0 million bearing an interest rate of 5.837% and a maturity of March 1, 2021. This loan is secured by 11 properties.The loan refinanced $104.8 million of CMBS debt which was scheduled to mature in July 2011 and was collateralized using the same property pool. The collateralized term loans totaling $839.9 million as of March 31, 2011, are secured by 87 properties comprised of 31,379 sites representing approximately $513.8 million of net book value. 10 SUN COMMUNITIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 6. Debt and Lines of Credit, continued Preferred OP Units We redeemed $0.9 million of Series B-3 Preferred OP Units in the three months ended March 31, 2010. Our Operating Partnership had $35.8 million of convertible Preferred OP Units that were redeemable January 1, 2014.In February 2010, our Operating Partnership completed a ten year extension on the redemption date associated with the $35.8 million convertible Preferred OP Units to January 1, 2024.The Preferred OP Units provided for an annual preferred rate that was the greater of the 10 year U.S. Treasury bond yield in effect as of January 2nd each calendar year plus, a spread of 239 basis points or 6.5 percent, but no greater than 8.6 percent. In connection with the extension, the maximum annual preferred rate on the Preferred OP Units was increased to 9.0 percent from 8.6 percent.These Preferred OP Units are convertible into 526,212 common shares based on a conversion price of $68 per share. Secured Borrowing See Note 3 for additional information regarding our collateralized receivables and secured borrowing transactions. Mortgage Notes The mortgage notes totaling $211.2 million as of March 31, 2011, are collateralized by 19 communities comprised of 6,415 sites representing approximately $174.9 million of net book value. Lines of Credit We have an unsecured revolving line of credit facility with a maximum borrowing capacity of $115.0 million, subject to certain borrowing base calculations. The outstanding balance on the line of credit was $48.0 million and $81.0 million as of March 31, 2011 and December 31, 2010, respectively. In addition, $4.0 million of availability was used to back standby letters of credit as of March 31, 2011 and December 31, 2010. Borrowings under the line of credit bear an interest rate of LIBOR plus 165 basis points, or Prime plus 40 basis points at our option.Prime means for any month, the prevailing “prime rate” as quoted in the Wall Street Journal.The weighted average interest rate on the outstanding borrowings was 1.9 percent as of March 31, 2011.The borrowings under the line of credit mature October 1, 2011. As of March 31, 2011 and December 31, 2010, $63.0 million and $30.0 million, respectively, were available to be drawn under the facility based on the calculation of the borrowing base at each date. In May 2010, we entered into a $20.0 million secured line of credit agreement collateralized by a portion of our rental home portfolio.The net book value of the rental homes pledged as security for the loan must meet or exceed 200 percent of the outstanding loan balance.The agreement has a maximum 10 year term that can be prepaid partially or in full at our option any time before the maturity date without penalty.The terms of the agreement require interest only payments for the first 5 years, with the remainder of the term being amortized based on a 10 year term.The interest rate for the first 5 years is Prime plus 200 basis points, with a minimum rate of 5.5 percent and a maximum rate of 9.0 percent (effective rate 5.5 percent at March 31, 2011); and thereafter at a fixed rate of 5.15 percent over the 5-year U.S. Treasury rate in effect on May 1, 2015. Prime shall mean the prime rate published in the Wall Street Journal adjusted the first day of each calendar month.The outstanding balance was $9.0 million as of March 31, 2011 and December 31, 2010 and was collateralized by 287 rental homes with a net book value of $18.1 million. In March 2009, we entered into a $10.0 million manufactured home floor plan facility. The floor plan facility initially had a committed term of one year. In February 2010, the floor plan facility was renewed indefinitely until our lender provides us 12 month notice of their intent to terminate the agreement. The interest rate is 100 basis points over the greater of Prime or 6.0 percent (effective rate 7.0 percent at March 31, 2011).Prime means the prevailing “prime rate” as quoted in the Wall Street Journal on the first business day of each month.The outstanding balance was $5.9 million and $4.5 million as of March 31, 2011 and December 31, 2010, respectively. 11 SUN COMMUNITIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 6. Debt and Lines of Credit, continued As of March 31, 2011, the total of maturities and amortization of debt and lines of credit during the next five years, are as follows (in thousands): Maturities and Amortization By Year Total Due Apr 2011 – Dec 2011 After 5 years Lines of credit $ - $ - $ - $ Mortgage loans payable: Maturities - Principal amortization Preferred OP Units - Secured borrowing Total $ The most restrictive of our debt agreements place limitations on secured and unsecured borrowings and contain minimum fixed charge coverage, leverage, distribution and net worth requirements. As of March 31, 2011, we were in compliance with all covenants. 7. Equity Transactions In November 2004, our Board of Directors authorized us to repurchase up to 1,000,000 shares of our common stock.We have 400,000 common shares remaining in the repurchase program.No common shares were repurchased during 2011 or 2010.There is no expiration date specified for the buyback program. Common OP Unit holders can convert their Common OP units into an equivalent number of shares of common stock at any time.During 2011, holders of Common OP Units converted 3,370 units to common stock. Our shelf registration statement on Form S-3 for a proposed offering of up to $300.0 million of our common stock, preferred stock and debt securities was declared effective with the SEC in May 2009.We entered into a sales agreement to issue and sell up to 1,600,000 shares of common stock from time to time pursuant to our effective shelf registration statement on Form S-3.Sales under the agreement commenced during the third quarter of 2009.We issued 60,055 shares of common stock during the three months ended March 31, 2011.The shares of common stock were sold at the prevailing market price of our common stock at the time of each sale with a weighted average sale price of $35.56.Subsequent to the three months ended March 31, 2011, we received net proceeds of approximately $2.1 million related to the issuance of common stock, and used it to pay down our unsecured line of credit. At March 31, 2011 we had 420,129 shares remaining and we may continue to sell shares of common stock under this program from time to time based on market conditions, although we are not under any obligation to sell shares.Subsequent to March 31, 2011, we issued an additional 300,000 shares of common stock at a weighted average sale price of $36.37 and received additional net proceeds of $10.7 million which were used to pay down our unsecured line of credit. On August 6, 2010, we entered into a Common Stock Purchase Agreement (the “Purchase Agreement”) with REIT Opportunity, Ltd. (“REIT Ltd.”), which provides that, upon the terms and subject to the conditions set forth in the Purchase Agreement, REIT Ltd. is committed to purchase up to the lesser of $100,000,000 of our common stock, or 3,889,493 shares of our common stock, which is equal to one share less than twenty percent of our issued and outstanding shares of common stock on the effective date of the Purchase Agreement.From time to time over the two year term of the Purchase Agreement, and at our sole discretion, we may present REIT Ltd. with draw down notices to purchase our common stock.Any and all issuances of shares of common stock to REIT Ltd. pursuant to the Purchase Agreement will be registered on our effective shelf registration statement on Form S-3.On January 5, 2011 we sold 915,827 shares of common stock at a weighted average sale price of $32.76 and received net proceeds of $30.0 million.The funds were used to pay down our unsecured line of credit. On April 21, 2011, aggregate dividends, distributions and dividend equivalents of $14.5 million were made to common stockholders, common OP unitholders, and restricted stockholders of record on April 11, 2011. 12 SUN COMMUNITIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. Share Based Compensation On March 7, 2011, we issued 20,000 shares of restricted stock to our officers under the 2009 Equity Plan. The awards vest ratably over a six year period beginning on the fourth anniversary of the grant date, and have a fair value of $33.89 per share.The fair value was determined by using the closing share price of our common stock on the date the grant was issued. During the three months ended March 31, 2011, 7,201 shares of common stock were issued in connection with the exercise of stock options and the net proceeds we received were insignificant. The vesting requirements for 3,972 restricted shares granted to our employees were satisfied during the three months ended March 31, 2011. 9. Other Income (Loss) The components of other income (loss) are summarized as follows (in thousands): Three Months Ended March 31, Brokerage commissions $ $ (Loss) on disposition of assets, net ) ) Other (loss) income, net ) Total other (loss) income, net $ ) $ Segment Reporting Our consolidated operations can be segmented into Real Property Operations and Home Sales and Rentals.Transactions between our segments are eliminated in consolidation.Seasonal recreational vehicle revenue is included in Real Property Operations’ revenues and is approximately $5.4 million annually. This seasonal revenue is recognized 49% in the first quarter, 6.5% in both the second and third quarters and 38% in the fourth quarter of each fiscal year. A presentation of segment financial information is summarized as follows (amounts in thousands): Three Months Ended March 31, 2011 Three Months Ended March 31, 2010 Real Property Operations Home Sales and Home Rentals Consolidated Real Property Operations Home Sales and Home Rentals Consolidated Revenues $ Operating expenses/Cost of sales Net operating income/Gross profit Adjustments to arrive at net income (loss): Other revenues General and administrative ) Acquisition related costs ) - ) - - - Depreciation and amortization ) Interest expense ) Equity income (loss) from affiliates, net - ) - ) Provision for state income tax ) - ) ) - ) Net income (loss) ) ) Less:Net income (loss) attributable to noncontrolling interest ) ) Net income (loss) attributable to Sun Communities, Inc. $ $ ) $ $ $ ) $ 13 SUN COMMUNITIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) March 31, 2011 December 31, 2010 Real Property Operations Home Sales and Home Rentals Consolidated Real Property Operations Home Sales and Home Rentals Consolidated Identifiable assets: Investment property, net $ Cash and cash equivalents ) 35 Inventory of manufactured homes - - Investment in affiliate - Notes and other receivables Other assets Total assets $ Derivative Instruments and Hedging Activities Our objective in using interest rate derivatives is to manage exposure to interest rate movements thereby minimizing the effect of interest rate changes and the effect it could have on future cash flows. Interest rate swaps and caps are used to accomplish this objective. We require hedging derivative instruments to be highly effective in reducing the risk exposure that they are designated to hedge. We formally designate any instrument that meets these hedging criteria as a hedge at the inception of the derivative contract. As of March 31, 2011, we had three derivative contracts consisting of two interest rate swap agreements with a total notional amount of $45.0 million and an interest rate cap agreement with a notional amount of $152.4 million. We generally employ derivative instruments that effectively convert a portion of our variable rate debt to fixed rate debt and to cap the maximum interest rate on certain variable rate borrowings. We do not enter into derivative instruments for speculative purposes. The following table provides the terms of our interest rate derivative contracts that were in effect as of March 31, 2011: Type Purpose Effective Date Maturity Date Notional (in millions) Based on Variable Rate Fixed Rate Spread Effective Fixed Rate Swap Floating to Fixed Rate 09/04/02 07/03/12 3 Month LIBOR 0.3028% 4.7000% 2.0000% 6.7000% Swap Floating to Fixed Rate 01/02/09 01/02/14 3 Month LIBOR 0.3028% 2.1450% 2.0000% 4.1450% Cap Cap Floating Rate 04/28/09 05/01/12 3 Month LIBOR 0.3070% 11.0000% 0.0000% N/A Our financial derivative instruments are designated and qualify as cash flow hedges and the effective portion of the gain or loss on such hedges are reported as a component of accumulated other comprehensive income (loss) in our Consolidated Balance Sheets. To the extent that the hedging relationship is not effective, the ineffective portion is recorded in interest expense. Hedges that received designated hedge accounting treatment are evaluated for effectiveness at the time that they are designated as well as through the hedging period. In accordance with ASC Topic 815, Derivatives and Hedging, we have recorded the fair value of our derivative instruments designated as cash flow hedges on the balance sheet. See Note 14 for information on the determination of fair value for the derivative instruments.The following table summarizes the fair value of derivative instruments included in our Consolidated Balance Sheets as of March 31, 2011 and December 31, 2010 (in thousands): Asset Derivatives Liability Derivatives Balance SheetLocation Fair Value Balance SheetLocation Fair Value Derivatives designated as hedging instruments March 31, 2011 December 31, 2010 March 31, 2011 December 31, 2010 Interest rate swaps and cap agreement Other assets $ - $ - Other liabilities $ $ Total derivatives designated as hedging instruments $ - $ - $ $ These valuation adjustments will only be realized under certain situations. For example, if we terminate the swaps prior to maturity or if the derivatives fail to qualify for hedge accounting, then we would need to amortize amounts currently included in other comprehensive income (loss) into interest expense over the terms of the derivative contracts.We do not intend to terminate the swaps prior to maturity and, therefore, the net of valuation adjustments through the various maturity dates will approximate zero, unless the derivatives fail to qualify for hedge accounting. 14 SUN COMMUNITIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Derivative Instruments and Hedging Activities, continued Our hedges were highly effective and had minimal effect on income.The following table summarizes the impact of derivative instruments for the three months ended March 31, 2011 and 2010, respectively, as recorded in the Consolidated Statements of Operations (in thousands): Derivatives in cash flow hedging Amount of Gain or (Loss) Recognized in OCI (Effective Portion) LocationofGainor (Loss)Reclassified from Accumulated OCI into Income (Effective Portion) AmountofGainor (Loss)Reclassified from Accumulated OCI into Income(Effective Portion) LocationofGainor (Loss)Recognizedin IncomeonDerivative (IneffectivePortion andAmountExcluded from Effectiveness Testing) AmountofGainor (Loss)Recognizedin IncomeonDerivative (IneffectivePortion andAmountExcluded from Effectiveness Testing) Three Months Ended March 31, Three Months Ended March 31, Three Months Ended March 31, Interest rate swaps and cap agreement $ $ ) Interest expense $
